Order entered September 10, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00559-CV

                                  ANGELA EVANS, Appellant

                                                  V.

                                   DAVID ARTHUR, Appellee

                        On Appeal from the County Court at Law No. 6
                                    Collin County, Texas
                            Trial Court Cause No. 006-00536-2014

                                             ORDER
       By letter dated August 26, 2014, the Court directed appellant to file, no later than August

5, 2014, written verification she had requested preparation of the reporter’s record and had paid

or made arrangements to pay the reporter’s fee. Appellant was cautioned that failure to comply

could result in submission of the appeal without the reporter’s record. Because to date appellant

has not complied, we ORDER the appeal submitted without the reporter’s record. See TEX. R.

APP. P. 37.3(c). Within THIRTY (30) DAYS of the date of this order, appellant shall file her

brief. We notify appellant that failure to file a brief in this case will result in dismissal for want

of prosecution. See TEX. R. APP. P. 38.8(a)(1).


                                                        /s/   CAROLYN WRIGHT
                                                              CHIEF JUSTICE